

AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) by
and between Alexandria Real Estate Equities, Inc., a Maryland corporation
(“Corporation”) and Joel S. Marcus, an individual (“Officer”), is effective as
of January 1, 2015 (the “Effective Date”).
RECITAL
WHEREAS, Officer has been employed by Corporation as its Chairman and Chief
Executive Officer, most recently pursuant to an Amended and Restated Executive
Employment Agreement effective as of January 1, 2014 (the “Prior Agreement”);
and
WHEREAS, Corporation desires to continue to employ Officer as its Chairman and
Chief Executive Officer, and Officer is willing to continue to accept such
employment by Corporation, on the terms and subject to the conditions set forth
in this Amended and Restated Executive Employment Agreement, which replaces in
its entirety the Prior Agreement as of and following the Effective Date.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree to amend and restate this
Agreement as follows:
1.Position and Duties; Location.
During the Term (as defined below), Officer and Corporation agree that Officer
shall be employed by and serve Corporation as its full-time Chairman and Chief
Executive Officer; provided that, effective April 1, 2018, Officer shall cease
to hold the position of Chief Executive Officer and instead shall be employed as
full-time Executive Chairman through December 31, 2018 or such later date as may
be mutually agreed (the period during which Officer serves as Executive
Chairman, the “Executive Chairman Period”). In addition, Officer agrees to serve
in such capacities for Corporation’s subsidiaries, and in such additional
capacities consistent with Officer’s position as a senior executive officer as
set forth above, as may be determined by the Board of Directors of Corporation
(the “Board”). Officer shall devote such of his business time, energy, and skill
to the affairs of Corporation and its subsidiaries as shall be necessary to
perform the duties of such positions. Notwithstanding the foregoing, subject to
any written policies of Corporation, nothing in this Agreement shall preclude
Officer from (i) engaging in charitable and community affairs and not-for-profit
activities, so long as they are consistent with his duties and responsibilities
under this Agreement; (ii) managing his family and other personal investments;
(iii) serving on the boards of directors of non-profit companies; and (iv)
serving on the boards of directors of other for-profit companies; provided,
however, that, prior to accepting a position hereafter on any such for-profit
board of directors, Officer shall obtain the approval of the Board (or, if
applicable, the appropriate committee thereof), which shall not be unreasonably
withheld. In his position as Chief Executive Officer or as Executive Chairman,
Officer shall only report to and be responsible directly to the lead independent
director and to the Board and at all times during the Term shall have powers and




--------------------------------------------------------------------------------



duties at least commensurate with his positions, including, without limitation,
while serving as Chief Executive Officer, the right to hire or terminate any
subordinate officers and any employees without the approval or consent of the
Board or any other officer of Corporation; provided, however, that Officer shall
consult with the Board before exercising his right, while serving as Chief
Executive Officer, to hire or terminate the Chief Financial Officer, Chief
Operating Officer, and President of Corporation; and provided, further, that
Officer and Corporation acknowledge that nothing in this Agreement modifies the
authority of the Compensation Committee of the Board (the “Compensation
Committee”) to establish the aggregate compensation levels of executive officers
who are officers for purposes of Section 16 of the Securities Exchange Act of
1934, as amended. Officer shall be based at the principal executive offices of
Corporation in the Los Angeles, California metropolitan area, except for
reasonable required travel on Corporation’s business.
2.    Term of Employment.
The Term of this Agreement (the “Term”) shall be for a period commencing on the
Effective Date and ending on December 31, 2018 or a mutually agreed upon later
date (the “Termination Date”), unless terminated earlier pursuant to this
Agreement (the “Early Termination Date,” and, as the context so requires, a
“Termination Date”). The parties agree that, at the request of either, they
shall, during the calendar quarter at the end of which the Term would otherwise
expire, negotiate in good faith the extension of this Agreement, or the
implementation of a new agreement, relating to Officer’s provision thereafter of
full-time services as Executive Chairman.
3.    Compensation, Benefits and Reimbursement.
3.1.    Base Salary. During the Term, Officer shall be entitled to the following
base salary:
(a)    Minimum Base Salary. During the Term and subject to the terms and
conditions set forth herein, Corporation agrees to pay to Officer an annual
“Base Salary” of $895,000, or such higher amount as may from time to time be
determined by Corporation. Unless otherwise agreed in writing by Officer and
Corporation, the salary shall be payable in substantially equal semi-monthly
installments in accordance with the standard policies of Corporation in
existence from time to time.
(b)    Earned Base Salary. For purposes of any early termination of this
Agreement as provided in Section 4, the term “Earned Base Salary” shall mean all
semi-monthly installments of the Base Salary which have become due and payable
to Officer, together with any partial monthly installment prorated on a daily
basis up to and including the applicable Termination Date.
3.2.    Increases in Base Salary. Officer’s Base Salary shall be reviewed by the
Compensation Committee no less frequently than on each January 10 occurring
during the Term. The Base Salary payable to Officer may be increased on each
such anniversary date (and such other times as the Compensation Committee may
deem appropriate during the Term) to an amount determined by the Compensation
Committee. Any increase in Base Salary or other compensation shall in no way
limit or reduce any other obligations of Corporation hereunder and, once
established

2

--------------------------------------------------------------------------------



at an increased specified rate, Officer’s Base Salary shall not be reduced
unless Officer otherwise agrees in writing.
3.3.    Cash Bonus. Officer shall be eligible to receive a cash bonus (each, a
“Cash Bonus”) for each fiscal year of Corporation (or portion thereof) during
the Term, with a threshold amount equal to 75% of Base Salary, a target amount
equal to 150% of Base Salary, and a maximum amount equal to 225% of Base Salary.
Determination and payment of any Cash Bonus with respect to the 2014, 2015, 2016
and 2017 performance years (payable in 2015, 2016, 2017 and 2018, respectively)
will be based upon the achievement of personal and corporate goals determined by
the Compensation Committee in accordance with Exhibit A. Notwithstanding the
preceding sentence, Officer’s Cash Bonus in respect of calendar year 2018 and
thereafter (including the portion of calendar year 2018 which precedes the
commencement of the Executive Chairman Period) shall be determined in accordance
with Section 3.4(i).
3.4.    Additional Benefits. During the Term, Officer shall be entitled to the
following additional benefits:
(a)    Officer Benefits. Officer shall be eligible to participate in such of
Corporation’s benefit and deferred compensation plans as are made available to
executive officers of Corporation, including, without limitation, Corporation’s
stock incentive and other equity-based compensation plans, annual incentive
compensation plans, profit sharing/pension plans, deferred compensation plans,
annual physical examinations, dental plans, vision plans, sick pay, medical
plans, personal catastrophe and accidental death insurance plans, financial
planning, automobile arrangements, retirement plans and supplementary executive
retirement plans, if any. For purposes of establishing the length of service
under any benefit plans or programs of Corporation, Officer’s employment with
Corporation shall be deemed to have commenced on January 5, 1994.
(b)    Vacation. Officer shall be entitled to accrue a minimum of six weeks of
paid vacation during each year during the Term and any extensions thereof,
prorated for partial years. Any accrued vacation not taken during any year may
be carried forward to subsequent years; provided that Officer may not accrue
more than 12 weeks of unused vacation at any time. Unused vacation in excess of
Officer’s allowable accrued vacation under the foregoing proviso shall be
promptly paid to Officer at the end of each year in a cash amount equal to (i)
the number of weeks of excess vacation time, multiplied by (ii) weekly Base
Salary.
(c)    Life Insurance. During the Term, Corporation shall, at its sole cost and
expense, procure and keep in effect term life insurance (a minimum five-year
term certain policy) on the life of Officer, payable to such beneficiaries as
Officer may from time to time designate, in the aggregate amount of $5,000,000.
Such policy shall be owned by Officer or by a member of his immediate family.
Corporation shall have no incidents of ownership therein.
(d)    Disability Insurance. During the Term, Corporation shall, at its sole
cost and expense, procure and keep in effect long-term disability and short-term
disability coverage (the “Disability Policy”) similar to Officer’s current
disability insurance policy on Officer (or, if better, any subsequent policy),
payable to Officer in an annual amount not less than 60% of Officer’s then
existing Base Salary, Cash Bonus and other cash compensation, subject to such
limitations as may

3

--------------------------------------------------------------------------------



be applicable under California law and under standard insurance underwriters
requirements. The premiums for the foregoing coverage shall be included in
Officer’s gross income.
(e)    Long-Term Care Insurance. During the Term, Corporation shall, at its sole
cost and expense, procure and keep in effect an executive/premium long-term care
policy with a reputable carrier, such policy to provide benefits for Officer and
his spouse that include (for each of them), at minimum, (i) a $300 daily
benefit, 100% of which can be used for home health coverage, nursing home
assistance and other adult daytime care, (ii) a five-year maximum benefit
period, (iii) a 90-day elimination period, and (iv) a 3% inflation factor.
(f)    Reimbursement for Expenses. During the Term, Corporation shall reimburse
Officer for all reasonable out-of-pocket business and entertainment expenses
incurred by Officer for the purpose of and in connection with the performance of
his services pursuant to this Agreement. Officer shall be entitled to such
reimbursement upon the presentation by Officer to Corporation of vouchers or
other statements itemizing such expenses in reasonable detail consistent with
Corporation’s policies. In addition, Officer shall be entitled to reimbursement
for (i) dues and membership fees in professional organizations and industry
associations in which Officer is currently a member or becomes a member; (ii)
appropriate industry seminars and mandatory continuing education and (iii)
membership in a health club or other health-related activity of Officer’s
choosing up to a maximum annual fee of $24,000. The amount of expenses eligible
for reimbursement pursuant to this Section 3.4(f) during a calendar year shall
not affect the amount of expenses eligible for reimbursement in any other
calendar year. Without extending the time of payment that would apply in the
absence of this sentence, Corporation shall reimburse Officer for any expense
eligible for reimbursement pursuant to this Section 3.4(f) on or before the end
of the calendar year following the calendar year in which the expense was
incurred. Corporation shall pay Officer for all reasonable attorney’s fees,
disbursements and costs incurred by Officer in connection with the negotiation,
preparation and execution of this Agreement, within 15 days following
presentation of invoices which have been paid.
(g)    Withholding. Compensation and benefits paid to Officer under this
Agreement shall be subject to applicable federal, state and local wage
deductions and other deductions required by law.
(h)    Certain Equity-Related Provisions.
(i)    Long-Term Incentive Grant. With respect to each fiscal year of
Corporation during the Term which ends prior to the commencement of the
Executive Chairman Period, Officer shall be eligible to receive an annual
long-term incentive compensation award in the form of restricted stock (an “LTI
Grant”) pursuant to Corporation’s Amended and Restated 1997 Stock Award and
Incentive Plan or any other long-term incentive plan(s) in effect from time to
time, subject to the terms and conditions thereof to the extent not inconsistent
with this Agreement, which grant shall be made annually no later than 10 days
following the end of the Corporation’s fiscal year to which the LTI Grant
relates (i.e., each January 10); provided that the LTI Grant with respect to
2014 (i.e., with respect to 2014 performance) shall be made as soon as
reasonably practicable after the execution hereof (but not later than June 30,
2015) and shall be based on the closing price

4

--------------------------------------------------------------------------------



of Corporation’s stock on the last trading day immediately prior to January 10,
2015. For the avoidance of doubt, the LTI Grant with respect to 2015 shall be
made in 2016 but no later than January 10, 2016; and the LTI Grant with respect
to 2016 shall be made in 2017 but no later than January 10, 2017; and the LTI
Grant with respect to 2017 shall be made in 2018 but no later than January 10,
2018. Officer’s target LTI Grant with respect to each such fiscal year shall be
for that number of shares of Corporation’s common stock obtained by dividing
$5,500,000 by the closing price of such stock on the last trading day
immediately prior to January 10 of the year following the year in respect of
which such grant is made. 50% of the shares subject to the target LTI Grant (the
“Time-Based Stock”) shall vest 1/36th each month over the 36-month period
following the date of grant based solely on Officer’s continued service. The
remaining 50% of the shares subject to the target LTI Grant (the “Target
Performance-Based Stock”) shall be increased by 56.4%, such that the number of
shares granted shall be 156.4% of the Target Performance-Based Stock (the
“Maximum Performance-Based Stock”), and all or a portion of such Maximum
Performance-Based Stock shall vest on the date (each, a “Performance-Based Stock
Vesting Date”) that is not later than 30 days following the end of the third
fiscal year following the fiscal year with respect to which the grant of such
Maximum Performance-Based Stock is made, based on the determination and written
certification of the Compensation Committee as of the Performance Stock Vesting
Date of the extent to which the corporate performance criteria set forth in
Exhibit B hereto, which is hereby incorporated herein by reference, are met. The
corporate performance criteria (i.e., 3- year cumulative FFO/share growth and
TSR) applicable to determining the vesting of the Maximum Performance-Based
Stock granted with respect to 2013 were determined by the Compensation Committee
in accordance with the guidelines set forth in Exhibit B, and the corporate
performance criteria (i.e., 3-year cumulative FFO/share growth and TSR)
applicable to determining the vesting of the Maximum Performance-Based Stock
with respect to 2014, 2015, 2016 and 2017 shall be determined by the
Compensation Committee in accordance with Exhibit B. The number of shares of
Maximum Performance-Based Stock in which Officer may become vested shall be
determined based on the corporate performance criteria set forth in Exhibit B,
but in no event may such number of shares exceed 156.4% of the number of shares
of Target Performance-Based Stock.
(ii)    Service Requirement. Except as otherwise provided in Sections
3.4(h)(iii) and 4.3 hereof, vesting of the Time-Based Stock and the Maximum
Performance-Based Stock shall be subject to Officer’s continued employment with
Corporation on the applicable vesting date; and provided, further, that so long
as Officer is employed by Corporation on the December 31 immediately prior to
the applicable Performance-Based Stock Vesting Date, the portion of the Maximum
Performance-Based Stock award that is scheduled by its terms to vest on such
Performance-Based Stock Vesting Date shall not be subject to forfeiture as a
result of any termination on or after such December 31 and shall be eligible to
vest based on the Compensation Committee’s determination and certification as
described in Section 3.4(h)(i).
(iii)    Dividends; Vesting. Officer shall receive the full cash dividends
attributable to all nonforfeited shares of restricted stock (or units),
regardless of whether

5

--------------------------------------------------------------------------------



such shares (or units) have become vested on or before the record date for such
dividends on the shares (or, as applicable, the underlying shares). Upon a
Change in Control (as defined below):
(1)    Any and all equity or equity-based compensation granted prior to the
Effective Date (including, without limitation, restricted stock and stock
options), the vesting of which depends only upon the passage of time, shall
vest.
(2)    Any and all awards of equity or equity-based compensation granted prior
to the Effective Date (including, without limitation, restricted stock and stock
options), the vesting of which depends upon the satisfaction of performance
criteria, shall vest in an amount equal to (A) the amount of the award that
would have been earned if the target level of performance had been achieved,
multiplied by (B) a fraction (x) the numerator of which is the number of days
during the performance period on which Officer was employed as of the date of
the Change in Control and (y) the denominator of which is the number of days in
the performance period.
(3)    Each award of equity or equity-based compensation granted on or following
the Effective Date (including, without limitation, restricted stock and stock
options), the vesting of which depends upon the satisfaction of performance
criteria, including without limitation each outstanding award of Maximum
Performance-Based Stock (each a “Pre-CIC Performance Award”), shall either be
converted into an “Alternative Performance Award” (as defined in this clause
(3)) or, if not so converted, treated in accordance with the immediately
following clause (4); for this purpose, an “Alternative Performance Award” shall
mean an award (i) in respect of stock which is actively traded on an established
U.S. securities market, (ii) which vests on the applicable regularly scheduled
vesting date or dates (without regard to performance) of the Pre-CIC Performance
Award, or an earlier vesting date or dates, subject only to continued service
through such date or dates other than as provided in this Agreement, (iii) which
provides Officer with rights, terms and conditions substantially equivalent to
or better than those of the Pre-CIC Performance Award, and (iv) which is
economic equivalent of the Pre-CIC Performance Award as of the consummation of
the Change in Control.
For purposes of clause (iv) of the preceding sentence, an Alternative
Performance Award shall be the “economic equivalent” of a Pre-CIC Performance
Award if it is subject to a number of shares of stock equal to the “Pre-CIC
Performance Award Shares” multiplied by the “Conversion Ratio.”

6

--------------------------------------------------------------------------------



The Pre-CIC Performance Award Shares means a number of Company shares equal to
the greater of (X) the target number of Company shares subject to the Pre-CIC
Performance Award and (Y) that number of Company shares determined by applying
to the terms of the Pre-CIC Performance Award immediately prior to the Change in
Control (I) actual performance through the consummation of the Change in
Control, in respect of a Pre-CIC Performance Award based on performance of the
Company relative to that of a group or index (e.g., the Company’s total
shareholder return ranking within that of the FTSE NAREIT Equity Office Index at
the consummation of the Change in Control, in respect of an award of Maximum
Performance-Based Stock), and (II) performance through the consummation of the
Change in Control extrapolated through the entire applicable performance period,
in respect of a Pre-CIC Performance Award based on absolute Company performance
through the performance period (e.g., cumulative growth in the Company’s
FFO/share through the applicable three-year performance period in respect of an
award of Maximum Performance-Based Stock). By way of example of clause (II) of
the preceding sentence, if a Change in Control occurs after exactly one-third of
the performance period in respect of an award of Maximum Performance-Based Stock
has elapsed, and the cumulative growth in the Company’s FFO/share through that
portion of the performance period is five percent (5%), then the number of
Company shares determined in accordance with such clause (II) shall be based on
the attainment of cumulative FFO/share growth of fifteen percent (15%).
The Conversion Ratio means the sum of (A) with respect to that portion of the
consideration paid to holders of Company common stock in the Change in Control
transaction in the form of acquirer common stock, if any, the ratio as is used
to determine the number of such shares of acquirer common stock paid to Company
shareholders in respect of one share of Company common stock, plus (B) with
respect to that portion of the consideration paid to holders of Company common
stock in the Change in Control transaction in the form of cash, if any, the
amount of cash paid per share of Company common stock divided by the opening
price of acquirer common stock on the primary exchange on which it is traded on
the trading day immediately following the Change in Control. By way of example,
if holders of Company common stock are paid in a Change in Control transaction,
for each such share, .5 shares of acquirer common stock and $75 in cash, and if
the opening price of acquirer common stock on the primary exchange on which it
is traded on the trading day immediately following the Change in Control is
$100, the Conversion Ratio is 1.25, computed as (A) .5, plus (B) $75/$100, or
.75.
(4)    Each Pre-CIC Performance Award which is not converted into an Alternative
Performance Award shall vest in an amount equal to the

7

--------------------------------------------------------------------------------



number of Company shares equal to the pre-CIC Performance Award Shares.
(5)    Each award of equity or equity-based compensation granted on or following
the Effective Date (including, without limitation, restricted stock and stock
options), the vesting of which depends only upon the passage of time (each, a
“Pre-CIC Service Award”), shall either be converted into an “Alternative Service
Award” (as defined in this clause (5)) or, if not so converted, shall vest; for
this purpose, an “Alternative Service Award” shall mean an award (i) in respect
of stock which is traded on an established U.S. securities market, (ii) which
vests on the applicable regularly scheduled vesting date or dates of the Pre-CIC
Service Award, or an earlier vesting date or dates, subject only to continued
service through such date or dates other than as provided in this Agreement,
(iii) which provides Officer with rights, terms and conditions substantially
equivalent to or better than those of the Pre-CIC Service Award, and (iv) which
is economic equivalent of the Pre-CIC Service Award as of the consummation of
the Change in Control.
For purposes of clause (iv) of the preceding sentence, an Alternative Service
Award shall be the “economic equivalent” of a Pre-CIC Service Award if it is
subject to a number of shares of acquirer stock equal to the number of shares to
which the Pre-CIC Service Award is subject, multiplied by the Conversion Ratio.
(6)    Any and all options granted prior to the Effective Date shall be
exercisable for their full terms without regard to the termination of Officer’s
employment.
(7)    Any award which vests pursuant to the above upon a Change in Control
shall vest in a manner which allows the shares subject to such award to
participate in the Change in Control transaction on the same basis as shares of
Company common stock generally.
Upon Officer’s termination of service on or after Officer’s attainment of age
72, unless such termination is for Cause, (i) all of Officer’s outstanding and
unvested equity or equity-based compensation awards (including, without
limitation, restricted stock and stock options), the vesting of which depends
only upon the passage of time, shall fully and immediately vest; (ii) all of
Officer’s outstanding and unvested equity or equity-based compensation awards
(including, without limitation, restricted stock and stock options), the vesting
of which otherwise depends upon the satisfaction of corporate performance
criteria, shall fully and immediately vest if and when the applicable corporate
or other performance goals are ultimately satisfied; and (iii) any and all
outstanding options shall remain exercisable for their full terms without regard
to the termination. In addition, without limiting the generality of any other
provision of this Section 3.4, Officer shall be eligible during the Term to
participate in any other equity or

8

--------------------------------------------------------------------------------



equity-based compensation plans of general applicability of Corporation on bases
that are no less favorable than those applicable to other senior executives of
Corporation.
(iv)    Pre-2013 Grants. Equity and equity-based grants with respect to
performance years before 2013 shall be governed by Section 3.4(g)(i) and (ii) of
the version of this Agreement as in effect as of April 26, 2012, except that
Section 3 of Exhibit C thereto shall, effective as of January 1, 2014, be of no
future force or effect.
(i)    Compensation During the Executive Chairman Period. Notwithstanding the
above, during the Executive Chairman Period, Officer’s compensation shall be
determined by the Compensation Committee, but (A) in no event shall the rate of
compensation for the first year of the Executive Chairman Period be less than
the sum of (x) Base Salary in effect immediately prior to the commencement of
the Executive Chairman Period and (y) the amount of the Cash Bonus payable at
target level of performance for the fiscal year ending immediately prior to the
commencement of the Executive Chairman Period (and, for the avoidance of doubt
and consistent with the last sentence of Section 3.3, Officer shall be entitled
to a Cash Bonus pursuant to this clause (y) in respect of all of calendar year
2018, without pro-ration), and (B) awards of restricted stock and other equity
and non-equity awards shall be made to Officer at the reasonable discretion of
the Board or the Compensation Committee, based upon the performance of Officer
and Corporation over the periods or applicable portions thereof.
4.    Termination of this Agreement; Change in Control.
4.1.    Termination by Corporation Defined.
(a)    Termination Without Cause. Subject to the provisions set forth in Section
4.3, “Termination Without Cause” shall constitute any termination of Officer’s
employment by Corporation other than termination for Cause (as defined below).
(b)    Termination for Cause. Subject to the provisions set forth in Section
4.3, prior to the Termination Date, Corporation shall have the right to
terminate this Agreement for Cause 30 days after written notice has been
delivered to Officer, which notice shall specify the specific facts relating to
and reason for, and the effective date of, such termination (which date shall be
the applicable Early Termination Date). For purposes of this Agreement, “Cause”
shall mean the following:
(i)    Officer’s use of alcohol or narcotics which proximately results in the
willful material breach or habitual willful neglect of Officer’s duties under
this Agreement;
(ii)    Officer’s criminal conviction of fraud, embezzlement, misappropriation
of assets, or any felony, but in no event traffic or similar violations; or
(iii)    Officer’s willful Material Breach (as defined below) of this Agreement,
if such willful Material Breach is not cured by Officer within 30 days after
Corporation’s written notice thereof specifying the nature of such willful
Material Breach. For purposes of this Section 4.1(b), the term willful “Material
Breach” (A) shall mean the

9

--------------------------------------------------------------------------------



substantial and continual willful nonperformance of Officer’s material duties
under this Agreement resulting from Officer’s gross negligence or willful
misconduct which the Board reasonably determines has resulted in material injury
to Corporation and (B) notwithstanding anything in this Section 4.1(b) to the
contrary, the term willful “Material Breach” shall include Officer’s material
and continual willful violation of any specific and proper material resolution
passed by the Board (or a committee thereof) consistent with this Agreement.
Notwithstanding the foregoing, Cause shall in no event be deemed to exist except
(i) as to any event or condition allegedly constituting Cause, as to which
notice is given not more than 30 days following the date that such event or
condition first becomes known to the Board, and (ii) upon a finding reflected in
a resolution of the Board approved by at least two-thirds of the members of the
Board, excluding Officer (whose finding shall not be binding upon or entitled to
any deference by any court, arbitrator or other decision-maker ruling on this
Agreement), at a meeting of which Officer shall have been given proper notice
and at which Officer (and Officer’s counsel) shall have a reasonable opportunity
to present Officer’s case.
For purposes of this Section 4.1(b), no act or omission or other conduct shall
be considered “willful” if Officer believed in good faith that such act or
omission or conduct was in or not opposed to the best interests of Corporation.
(c)    Termination by Reason of Death or Disability. Subject to the provisions
set forth in Section 4.3, prior to the Termination Date, Corporation shall have
the right to terminate this Agreement by reason of Officer’s death or Permanent
Disability. For purposes of this benefit, “Permanent Disability” shall mean any
physical or mental disability which causes Officer to be unable to perform all
of Officer’s material duties as an employee of Corporation for 180 consecutive
business days. Notwithstanding the foregoing, if Corporation asserts that
Officer has a Permanent Disability; (i) Corporation shall give Officer at least
15 business days’ advance written notice thereof; (ii) Officer shall have the
right within 10 business days after such notice to dispute Corporation’s
assertion; (iii) within 10 business days after exercising such right Officer
shall submit to a physical examination by a physician affiliated with any major
metropolitan hospital and selected by Officer; provided, however, that, prior to
such physical examination, Officer shall obtain the approval of the Board (or if
applicable, its designated committee) with respect to the selection of such
physician, which approval shall not be unreasonably withheld; and (iv) if such
physician shall issue his written statement to the effect that in his opinion,
based on his diagnosis, Officer is capable of resuming his employment and
devoting his full time and energy to discharging his duties within 10 business
days after the date of such statement, Corporation shall not have the right to
terminate Officer under this Section 4.1(c) without further dispute.
4.2.    Termination by Officer Defined.
(a)    Termination Other than for Good Reason. Subject to the provisions set
forth in Section 4.3, Officer shall have the right to terminate this Agreement
for any reason other than for Good Reason (as defined below), at any time prior
to the Termination Date, upon written notice delivered to Corporation 30 days
prior to the effective date of termination specified in such notice (which date
shall be the applicable Early Termination Date).

10

--------------------------------------------------------------------------------



(b)    Termination for Good Reason. Subject to the provisions of Section 4.3,
Officer shall have the right to terminate this Agreement prior to the
Termination Date in the event of Good Reason. For the purposes of this
Agreement, “Good Reason” shall mean, without Officer’s express written consent,
the occurrence of any of the following circumstances, and in the case of clauses
(i), (iii), (v), (vi), (vii), (viii) and (ix) of this Section 4.2(b), failure of
Corporation to cure such circumstances within 30 days after written notice
thereof specifying the nature of such circumstances has been delivered to
Corporation (it being agreed that, if Corporation effects a cure of an event or
condition under any particular one of such clauses, it shall not again be
permitted during the Term to cure an event or condition under that same clause);
provided that Officer shall be required to provide such written notice to
Corporation within 30 days following the date that such circumstance first
becomes known to Officer:
(i)    (A) the assignment to Officer of any duties inconsistent with Officer’s
positions as set forth in Section l, or an adverse alteration in the nature or
status of Officer’s title or responsibilities, other than by virtue of the
commencement of the Executive Chairman Period (it being expressly acknowledged
and agreed, for the avoidance of doubt, that a failure by Corporation to
continue to employ or otherwise retain Officer as Executive Chairman for the
Term (for any or no reason, on account of the action or inaction of any person
or persons other than Executive, including, without limitation, the Board, the
Compensation Committee, another committee of the Board, or Corporation’s
shareholders) after the commencement of the Executive Chairman Period would
constitute Good Reason); or (B) the failure of Officer to be elected to and to
be continued as the Chairman (and a member) of the Board;
(ii)    upon or after a Change in Control (as defined below), a substantial
change in the nature of the business operations of Corporation;
(iii)    a reduction by Corporation in Officer’s Base Salary or bonus
opportunities (including, without limitation, any reduction (x) in the target
Cash Bonus other than in accordance with Section 3.3 and Exhibit A hereto or (y)
in the LTI Grant other than in accordance with Section 3.4(h)(i) and Exhibit B
hereto) as in effect on the date hereof or as the same may be increased from
time to time;
(iv)    the relocation of Corporation’s principal executive offices to a
location outside the Los Angeles and Pasadena, California metropolitan areas, or
Corporation’s requiring Officer to be based anywhere other than Corporation’s
principal executive offices except for required travel on Corporation’s business
to an extent substantially consistent with Officer’s business travel obligations
immediately prior to the date hereof;
(v)    the failure by Corporation to pay Officer any portion of his current
compensation, or to pay Officer any portion of an installment of deferred
compensation under any deferred compensation program of Corporation, within
seven days of the date such compensation is due;

11

--------------------------------------------------------------------------------



(vi)    upon or after a Change in Control, the failure by Corporation to
continue in effect any compensation plan in which Officer participates
immediately prior to the Change in Control which is material to Officer’s total
compensation, unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan, or the failure by
Corporation to continue Officer’s participation therein (or in such substitute
or alternative plan) on a basis not materially less favorable, both in terms of
the amount of benefits provided and the level of participation relative to other
participants, as existed prior to the Change in Control;
(vii)    upon or after a Change in Control, the failure by Corporation to
continue to provide Officer with benefits substantially similar to those under
any of Corporation’s directors and officers liability insurance, life insurance,
medical, health and accident, or disability plans in which Officer was
participating at the time of a Change in Control, the taking of any action by
Corporation which would directly or indirectly materially reduce any of such
benefits or deprive Officer of any material fringe benefit enjoyed by him at the
time of a Change in Control, or the failure by Corporation to provide Officer
with the number of paid vacation days to which he is entitled on the basis of
years of service with Corporation in accordance with Corporation’s normal
vacation policy in effect at the time of the Change in Control;
(viii)    the failure of Corporation to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement; or
(ix)    a material breach of this Agreement by Corporation.
Officer’s right to terminate Officer’s employment for Good Reason shall not be
affected by Officer’s incapacity due to physical or mental illness. In addition,
notwithstanding any other provision of this Agreement, any termination of
employment by Corporation (other than a termination by Corporation for Cause),
shall be treated as a termination by Officer for Good Reason.
4.3.    Effect of Termination. In the event that this Agreement is terminated by
Corporation or Officer prior to the Termination Date in accordance with the
provisions of this Section 4, the obligations and covenants of the parties under
this Section 4 shall be of no further force and effect, except for the
obligations of the parties set forth in this Section 4.3, and such other
provisions of this Agreement which shall survive termination of this Agreement
as provided in Section 6.11. Except as otherwise specifically set forth in this
Agreement, all amounts due upon termination shall be payable on the date such
amounts would otherwise have been paid had the Agreement continued through its
Term; provided, however, that subject to the provisions of each plan governing
Deferred Amounts (as defined below), including, but not limited to, provisions
that may delay the payment of Deferred Amounts until six months and one day
after Officer’s Separation From Service (as defined in Section 4.4(b)(i)),
Deferred Amounts shall be payable within 30 days following the Early Termination
Date. In the event of any such early termination in accordance with the
provisions of this Section 4.3, Officer shall be entitled to the following:

12

--------------------------------------------------------------------------------



(a)    Termination by Corporation.
(i)    Termination Without Cause. In the event that Corporation terminates this
Agreement without Cause pursuant to Section 4.1(a), Officer shall be entitled
to: (i) Earned Base Salary; (ii) any earned Cash Bonus, for the fiscal year of
Corporation immediately prior to the fiscal year in which Officer is terminated,
that Officer is entitled to receive, pursuant to Section 3.3, but which has not
been paid to Officer as of the Early Termination Date, in the amount in which
such Cash Bonus either has been determined or approved by the Board or
Compensation Committee or is readily ascertainable (in all cases without regard
to any ability of the Board or Compensation Committee to exercise any negative
discretion regarding payment), at the same time that other executive bonuses are
determined, by reference to performance criteria previously established by the
Board or Compensation Committee (an “Earned Bonus”); (iii) vested benefits
pursuant to written employee benefit plans (“Earned Benefits”) and reimbursable
expenses; (iv) any compensation earned but deferred (“Deferred Amounts”); (v) a
pro rata Cash Bonus for the portion of the fiscal year in which Officer’s
termination occurs based on the amount that would have been earned (as
determined by an independent certified public accountant mutually acceptable to
Officer and Corporation) if the target level of performance had been achieved,
provided, that the Cash Bonus that is to be prorated for the applicable year
shall not be less than the Cash Bonus for the immediately preceding year (a “Pro
Rata Bonus”); (vi) the Severance Payment (as defined below); (vii) continued
participation throughout the three-year period following Officer’s termination
of employment in all medical and dental benefit plans, to the extent permitted
by those plans (but at such costs no higher to Officer than as in effect
immediately preceding such termination); provided that, after receiving
reasonable request from Corporation reasonably in advance of the expiration of
the election periods under COBRA (as defined in Section 4.4(c)(iii)) and
analogous provisions of state law, as applicable, Officer and covered dependents
shall make reasonable efforts to make applicable elections thereunder (to the
extent available); and provided further, that Corporation shall in no event be
required to provide any benefits otherwise required by this clause (vii) after
such time as Officer becomes enrolled in a plan of another employer or recipient
of Officer’s services under which he is entitled to receive benefits of the same
type (e.g., medical or dental); (viii) continuation of the benefits set forth in
Sections 3.4(c) (Life Insurance) and 3.4(e) (Long-Term Care Insurance) for a
period of three years following Officer’s termination; (ix) payment of full
salary in lieu of all accrued but unused vacation; (x) for a period of up to 180
days following Officer’s termination of employment, outplacement services (which
shall be reasonable for an officer of Officer’s status at a company such as
Corporation) through a bona fide outplacement organization acceptable to Officer
that, at a minimum, agrees to supply Officer with outplacement counseling, a
private office and administrative support, including telephone service
(“Applicable Outplacement Services”); (xi) (A) full and immediate vesting of any
and all outstanding and unvested equity or equity-based compensation awards
(including, without limitation, restricted stock, stock options, and any other
equity or equity-based awards contemplated by this Agreement, whether before,
on, or after the Effective Date), the vesting of which otherwise depends only
upon the passage of time, including without limitation any Alternative
Performance Awards and Alternative Service Awards described in clauses (3)

13

--------------------------------------------------------------------------------



and (5), respectively, of Section 3.4(h)(iii), (B) to the extent that the
applicable personal, corporate or other performance goals are ultimately
satisfied, the vesting of any and all awards of equity or equity-based
compensation (including, without limitation, restricted stock and stock
options), the vesting of which otherwise depends upon the satisfaction of
personal, corporate or other performance criteria, and (C) exercisability of any
and all outstanding options for their full terms without regard to the
termination; and (xii) (A) to the extent an LTI Grant has not been made with
respect to the fiscal year (i.e., fiscal year 2014, 2015, 2016 or 2017) prior to
the fiscal year in which the termination occurs, a fully vested grant in an
amount of shares equal to the sum of the Time-Based Stock and the Maximum
Performance-Based Stock awarded in the year prior to the year in which the
termination occurs, or, if higher, the average of the sum of the Time-Based
Stock and Maximum Performance-Based Stock (or, if applicable, other equity or
equity-based awards, in the case of awards in respect of fiscal years before
2013) awarded in the second, third, and fourth fiscal years prior to the fiscal
year in which the termination occurs, and (B) with respect to the fiscal year in
which the termination occurs, a fully vested grant in an amount of shares equal
to the sum of the Time-Based Stock and the Maximum Performance-Based Stock
awarded in the year prior to the year in which the termination occurs, or, if
higher, the average of the sum of the Time-Based Stock and Maximum
Performance-Based Stock (or, if applicable, other equity or equity-based awards,
in the case of awards in respect of fiscal years before 2013) awarded in the
second, third, and fourth fiscal years prior to the fiscal year in which the
termination occurs. Notwithstanding the foregoing, in the event Officer’s
participation in any such plan, program or arrangement described in this Section
4.3(a)(i) is barred, or in the case of clause (vii), subjects Corporation or
Officer to materially adverse penalties or excise taxes, Corporation shall
arrange to provide Officer with substantially similar benefits (on a post-tax
basis).
(ii)    Termination for Cause. In the event that Corporation terminates this
Agreement for Cause pursuant to Section 4.1(b), Officer shall be entitled to (i)
Earned Base Salary; (ii) any Earned Bonus; (iii) Earned Benefits and
reimbursable expenses; and (iv) any Deferred Amounts. Officer shall not be
entitled to any Pro Rata Bonus, future Cash Bonus or Severance Payment.
(iii)    Termination Due to Death or Permanent Disability. In the event that
Officer’s employment is terminated by reason of death or Permanent Disability,
he shall be entitled to all compensation and benefits described in Section
4.3(a)(i).
(b)    Termination by Officer.
(i)    Termination Other than for Good Reason. In the event that Officer
terminates this Agreement other than for Good Reason, Officer shall be entitled
to (i) Earned Base Salary; (ii) any Earned Bonus; (iii) Earned Benefits and
reimbursable expenses; and (iv) any Deferred Amounts. Officer shall not be
entitled to any Pro Rata Bonus, future Cash Bonus or Severance Payment. In
addition, if the termination by Officer is on or after attainment of age 71,
Officer shall be entitled to the payments and benefits described in clauses
(vii), (ix) and (xii) of the first sentence of Section 4.3(a)(i).

14

--------------------------------------------------------------------------------



(ii)    Termination for Good Reason. In the event that Officer terminates this
Agreement for Good Reason, Officer shall be entitled to all of the compensation
and benefits to which he would be entitled under Section 4.3(a)(i) in the event
of a termination by Corporation without Cause; provided, however, that in the
event that Officer terminates this Agreement for Good Reason pursuant to Section
4.2(b)(iii), Earned Base Salary shall mean all semi-monthly installments of Base
Salary as in effect on the date of termination or the date immediately prior to
any reduction under Section 4.2(b)(iii), whichever is greater, which have become
due and payable to Officer, together with any partial monthly installment
prorated on a daily basis up to and including the applicable Termination Date.
4.4.    Severance Payment; Post-Employment Consulting.
(a)    Definition of “Severance Payment.” For purposes of this Agreement, the
term “Severance Payment” shall mean an amount equal to three times the sum of
(i) Base Salary as in effect on the date of termination; plus (ii) an amount
equal to (A) the sum of the Cash Bonus paid to Officer with respect to each of
the last three fiscal years of Corporation preceding the year in which the
termination of this Agreement occurs, divided by (B) three; provided, however,
that in the event that Officer terminates this Agreement for Good Reason
pursuant to Section 4.2(b)(iii), Severance Payment shall mean three times the
sum of (i) the greater of (A) Base Salary, as in effect on the date of
termination, or (B) Base Salary, as in effect on the date immediately prior to
any reduction described in Section 4.2(b)(iii); plus (ii) an amount equal to (A)
the sum of the Cash Bonus paid to Officer with respect to each of the last three
fiscal years of Corporation preceding the year in which the termination of this
Agreement occurs, divided by (B) three. In the event that Officer is entitled to
a Severance Payment, except by virtue of death or Permanent Disability, Officer
shall provide post-employment consulting services pursuant to Section 4.4(c)).
Notwithstanding the foregoing, if termination is after the commencement of the
Executive Chairman Period, the Severance Payment shall mean the sum of (i)
Officer’s Base Salary as in effect immediately prior to the commencement of the
Executive Chairman Period, plus (ii) the amount of the Cash Bonus payable at
target level of performance for the fiscal year ending immediately prior to the
commencement of the Executive Chairman Period or, if higher, for the prior
fiscal year.
(b)    Payment of Severance Payment and Pro Rata Bonus; Section 409A. In the
event that Officer is entitled to any Severance Payment or Pro Rata Bonus
pursuant to Section 4.3, such Severance Payment and Pro Rata Bonus shall be
payable in a lump sum within 10 days following Officer’s termination of
employment; provided, however, that:
(i)    payment of such amounts and any other amounts or benefits provided under
this Agreement in connection with Officer’s termination of employment that
constitute “deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and other
guidance thereunder and any state law of similar effect (collectively “Section
409A”) shall not commence in connection with Officer’s termination of employment
unless and until Officer has also incurred a “separation from service” (as such
term is defined in Treasury Regulations Section 1.409A-1(h) (a “Separation From
Service”)), unless Corporation reasonably determines that such amounts

15

--------------------------------------------------------------------------------



and benefits may be provided to Officer without causing Officer to incur the
adverse personal tax consequences under Section 409A; and
(ii)    it is intended that (A) each installment of any amounts or benefits
payable under this Agreement be regarded as a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i) (and each such installment is
hereby designated as separate for such purpose), (B) all payments of any such
amounts or benefits satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), and (C) any such amounts or
benefits consisting of COBRA premiums also satisfy, to the greatest extent
possible, the exemption from the application of Section 409A provided under
Treasury Regulations Section 1.409A-1(b)(9)(v). However, if any such amounts or
benefits constitute “deferred compensation” under Section 409A and Officer is a
“specified employee” of Corporation, as such term is defined in Section
409A(a)(2)(B)(i), then, solely to the extent necessary to avoid the incurrence
of the adverse personal tax consequences under Section 409A, the timing of such
benefit payments shall be delayed as follows: on the earlier to occur of (i) the
date that is six months and one day after Officer’s Separation From Service and
(ii) the date of Officer’s death (such applicable date, the “Delayed Initial
Payment Date”), Corporation shall (x) pay Officer a lump sum amount equal to the
sum of the benefit payments that Officer would otherwise have received through
the Delayed Initial Payment Date if the commencement of the payment of the
benefits had not been delayed pursuant to this Section and (y) commence paying
the balance, if any, of the benefits in accordance with the applicable payment
schedule.
Officer and Corporation agree that one-half of any Severance Payment shall
constitute consideration for Officer’s compliance with the post-employment
consulting provisions of Section 4.4(c) and the noncompetition obligation of
Section 5.
(c)    Post-Employment Consulting.
(i)    Consulting Period. In the event that Officer is entitled to a Severance
Payment, except by virtue of death or Permanent Disability, Officer shall
continue to provide services to Corporation as a consultant for the period (the
“Consulting Period”) from the termination of Officer’s employment through the
earlier of (A) the end of the 12-month period following Officer’s termination of
employment, and (B) the date of the termination of Officer’s service as a
consultant by Corporation.
(ii)    Consulting Duties. Officer shall be available to provide consulting
services during the Consulting Period (or shorter period, if applicable) in
Officer’s areas of expertise, as requested by the Chief Executive Officer of
Corporation or the Board (or a committee of the Board). Officer shall make
himself available to provide such services for up to 20 hours per month for the
first three months of the Consulting Period, and five hours per month for the
remainder of the Consulting Period; provided that Officer shall not be required
to provide services that would conflict with or otherwise interfere in any way
with his duties or responsibilities (including, without limitation, as to the
time, place and manner of services) for any subsequent employer or other
recipient of his services. Corporation

16

--------------------------------------------------------------------------------



shall require such services at reasonable times and places mutually agreed upon
by Corporation and Officer. By way of example, it shall not be a breach of this
Agreement if Officer has made himself available to render such services and
Corporation does not require Officer to render all such services.
(iii)    Independent Contractor Status. During the Consulting Period (or shorter
period, if applicable), Officer acknowledges and agrees that he (A) shall be an
independent contractor of Corporation and not an employee, and (B) shall not be
entitled to any of the benefits that Corporation may make available solely to
its employees, except as otherwise specifically set forth in this Agreement or
to the extent that Officer elects continued health care coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or analogous
provisions of state law. Consultant shall execute Corporation’s standard form of
independent contractor consulting agreement, which shall among other things,
require Consultant to refrain from unauthorized use and disclosure of
Corporation’s confidential and proprietary information (but which shall in no
event be more restrictive than this Agreement as to such matters).
(iv)    Expense Reimbursement. Corporation shall reimburse Officer for all
reasonable out-of-pocket business expenses incurred by Officer for the purpose
of and in connection with the performance of his consulting services pursuant to
this Agreement. Officer shall be entitled to such reimbursement upon the
presentation by Officer to Corporation of vouchers or other statements itemizing
such expenses in reasonable detail consistent with Corporation’s policies. The
amount of expenses eligible for reimbursement pursuant to this Section
4.4(c)(iv) during a calendar year shall not affect the amount of expenses
eligible for reimbursement in any other calendar year. Corporation shall
reimburse Officer for any expense eligible for reimbursement pursuant to this
Section 4.4(c)(iv) on or before the end of the calendar year following the
calendar year in which the expense was incurred.


4.5.    Change in Control.


(a)    Change in Control Defined. For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if:
(i)    Any Person (as such term is used in section 3(a)(9) of the Securities
Exchange Act of 1934 as amended from time to time (the “Exchange Act”), as
modified and used in sections 13(d) and 14(d) thereof, except that such term
shall not include (A) Corporation or any of its subsidiaries, (B) a trustee or
other fiduciary holding securities under an employee benefit plan of Corporation
or any of its affiliates, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) a corporation owned, directly
or indirectly, by the stockholders of Corporation in substantially the same
proportions as their ownership of stock of Corporation) becomes the Beneficial
Owner, as

17

--------------------------------------------------------------------------------



such term is defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of securities of Corporation (not including in the securities
beneficially owned by such Person any securities acquired directly from
Corporation or its affiliates other than in connection with the acquisition by
Corporation or its affiliates of a business) representing 25% or more of the
combined voting power of Corporation’s then outstanding securities; or
(ii)    The following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of Corporation) whose appointment or election by the Board
or nomination for election by Corporation’s stockholders was approved or
recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or
(iii)    There is consummated a merger or consolidation of Corporation with any
other corporation, other than (A) a merger or consolidation which would result
in the voting securities of Corporation outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of Corporation or
any subsidiary of Corporation, at least 75% of the combined voting power of the
securities of Corporation or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of Corporation (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of Corporation (not including in the
securities beneficially owned by such Person any securities acquired directly
from Corporation or its affiliates other than in connection with the acquisition
by Corporation or its affiliates of a business) representing 25% or more of the
combined voting power of Corporation’s then outstanding securities; or
(iv)    The stockholders of Corporation approve a plan of complete liquidation
or dissolution of Corporation or there is consummated an agreement for the sale
or disposition by Corporation of all or substantially all of Corporation’s
assets, other than a sale or disposition by Corporation of all or substantially
all of Corporation’s assets to an entity, at least 75% of the combined voting
power of the voting securities of which are owned by stockholders of Corporation
in substantially the same proportions as their ownership of Corporation
immediately prior to such sale.
(b)    Limitation on Payments. If all, or any portion, of the payments provided
under this Agreement, either alone or together with other payments or benefits
that Officer receives or is entitled to receive from Corporation or an
affiliate, would constitute a “parachute payment” within the meaning of Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”), then Officer
shall be entitled to receive (i) an amount limited so that no portion thereof
shall be

18

--------------------------------------------------------------------------------



subject to an excise tax under Section 4999 of the Code (the “Limited Amount”),
or (ii) if the amount otherwise payable hereunder (without regard to clause (i))
reduced by the excise tax imposed by Section 4999 of the Code (the “Excise Tax”)
is greater than the Limited Amount, the amount otherwise payable hereunder. Any
reductions under this Section 4.5(b) shall be made first from cash payments that
are not payments of deferred compensation subject to Section 409A of the Code,
next from other cash payments, and finally from the cancellation of the
accelerated vesting of equity awards.
4.6.    No Mitigation or Offset. Officer shall not be required to mitigate
damages under this Agreement by seeking other comparable employment or
otherwise, and the amount of any payment or benefit provided for in this
Agreement, shall not be reduced by any compensation earned by or provided to
Officer as the result of employment by an employer other than Corporation.
5.    Noncompetition.
During the Term and ending (i) 12 months following the date that Officer ceases
to be an employee of Corporation other than in the event of a termination
following a Change in Control pursuant to Section 4.5, or (ii) three years
following the date that Officer ceases to be an employee of Corporation in the
event of a termination following a Change in Control, Officer shall not engage
in any activity directly and materially competitive, with a material adverse
impact on Corporation, with the business of Corporation. (By way of example and
for avoidance of ambiguity, the noncompetition period in the preceding sentence
is intended to run for the stated period (12 months or three years, as
applicable) from termination of employment, regardless of whether Officer is
consulting for all or part of that period pursuant to the terms of Section 4.4.)
This provision shall not be construed to prohibit Officer from owning up to 5%
of the outstanding voting shares of the equity securities of any corporation
whose common stock is listed for trading on any national securities exchange or
on the NASDAQ system.
6.    Miscellaneous.
6.1.    Payment Obligations. Corporation’s obligation to pay Officer the
compensation and to make the arrangements provided herein shall be
unconditional, and Officer shall have no obligation whatsoever to mitigate
damages hereunder. If arbitration after a Change in Control shall be brought to
enforce or interpret any provision contained herein, Corporation shall, to the
extent permitted by applicable law and Corporation’s Articles of Incorporation
and By-Laws, indemnify Officer for Officer’s attorneys’ fees and disbursements
incurred in such arbitration.
6.2.    Confidentiality. Officer agrees that all confidential and proprietary
information relating to the business of Corporation shall be kept and treated as
confidential both during and after the Term, except as may be permitted in
writing by the Board or as such information is within the public domain or comes
within the public domain without any breach of this Agreement; provided,
however, that this Section 6.2 imposes no obligation upon Officer with respect
to information that (i) was in Officer’s possession before receipt from
Employer; (ii) is disclosed to immediate family members, or to tax, financial,
or legal advisors for purposes of obtaining such advice; (iii) is rightfully
received by Officer from a third party who does not have a duty of
confidentiality; or (iv) is disclosed as required by law or legal process.

19

--------------------------------------------------------------------------------



6.3.    Waiver. The waiver of the breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of the
same or other provision hereof.
6.4.    Entire Agreement; Modifications.
(a)    Except as otherwise provided herein, this Agreement (together with the
agreements and plans referred to herein) represents the entire understanding
among the parties with respect to the subject matter hereof, and this Agreement
supersedes any and all prior understandings, agreements, plans and negotiations,
whether written or oral, with respect to the subject matter hereof, including
without limitation the Prior Agreement and any and all of its predecessors. All
modifications to the Agreement must be in writing and signed by the party
against whom enforcement of such modification is sought.
(b)    Notwithstanding the foregoing, nothing in this Agreement shall adversely
affect any compensation or benefit earned for a period beginning prior to the
Effective Date, or any incentive award granted on a date prior to the Effective
Date.
6.5.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by facsimile or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three days after mailing or 24 hours after transmission of a facsimile (if
the receipt of the facsimile is confirmed) to the respective persons named
below:
If to Corporation:    Alexandria Real Estate Equities, Inc.
385 East Colorado Boulevard
Suite 299
Pasadena, CA 91101
Phone: (626) 578 0777
If to Officer:    Joel S. Marcus,
at the address shown on the execution page hereof.
Any Party may change such Party’s address for notices by notice duly given
pursuant hereto.
6.6.    Headings. The Paragraph headings herein are intended for reference only
and shall not by themselves determine the construction or interpretation of this
Agreement.
6.7.    Governing Law. Other than with respect to Section 6.13, this Agreement
shall be governed by and construed in accordance with the laws of the State of
California without regard to its principles of conflict of laws.
6.8.    Arbitration. Any dispute arising out of or relating to this Agreement or
its enforcement, breach, performance, or interpretation, that cannot be settled
by good faith negotiation between the parties shall be submitted to Judicial
Arbitration and Mediation Services, Inc. (“JAMS”), or its successor, for final
and binding arbitration by a single arbitrator in Los Angeles,

20

--------------------------------------------------------------------------------



California, pursuant to JAMS’ then applicable arbitration rules (incorporated
herein by reference), which arbitration shall be the exclusive remedy of the
parties hereto. By agreeing to this arbitration procedure, the parties waive the
right to resolve any such dispute through a trial by jury or judge or by
administrative proceeding. The resulting arbitration shall be deemed equivalent
to a final order of a court having jurisdiction over the subject matter, shall
not be appealable, and shall be enforceable in any court of competent
jurisdiction. The arbitrator shall (i) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law, and (ii) issue a written arbitration decision
including the arbitrator’s essential findings and conclusions and a statement of
the award. Corporation shall pay all of JAMS’ administrative fees (including but
not limited to arbitrator fees) for this arbitration. Submission to arbitration
shall not preclude the right of any party hereto involved in a dispute regarding
this Agreement (each, a “Disputing Party” and collectively, the “Disputing
Parties”) to institute proceedings for injunctive relief to prevent irreparable
harm pending the arbitration of a matter subject to arbitration pursuant to this
Agreement. Subject to the exceptions contained in Section 6.2, any documentation
and information submitted by any party in the arbitration proceeding shall be
kept strictly confidential by the parties and the arbitrator.
6.9.    Severability. Should a court or other body of competent jurisdiction
determine that any provision of this Agreement is excessive in scope or
otherwise invalid or unenforceable, such provision shall be adjusted rather than
voided, if possible, and enforced along with all other provisions of this
Agreement to the extent possible under applicable law consistent with the intent
of the parties.
6.10.    Survival of Corporation’s Obligations. Corporation’s obligations
hereunder shall not be terminated by reason of any liquidation, dissolution,
bankruptcy, cessation of business, or similar event relating to Corporation.
This Agreement shall not be terminated by any merger or consolidation or other
reorganization of Corporation. In the event any such merger, consolidation or
reorganization shall be accomplished by transfer of stock or by transfer of
assets or otherwise, the provisions of this Agreement shall be binding upon and
inure to the benefit of the surviving or resulting corporation or person. This
Agreement shall be binding upon and inure to the benefit of the executors,
administrators, heirs, successors and assigns of the parties; provided, however,
that except as herein expressly provided, this Agreement shall not be assignable
either by Corporation (except to an affiliate of Corporation, in which event
Corporation shall remain liable if the affiliate fails to meet any obligations
to make payments or provide benefits or otherwise) or by Officer.
6.11.    Survival of Certain Rights and Obligations. The rights and obligations
of the parties hereto pursuant to Sections 4.3, 4.4, 4.5, 4.6, 5, 6.1 through
6.11 and 6.13, hereof shall survive the termination of this Agreement.
6.12.    Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.
6.13.    Indemnification and Insurance. In addition to any rights to
indemnification to which Officer is entitled under Corporation’s Articles of
Incorporation and By-Laws, Corporation shall indemnify Officer at all times
during and after the Term to the maximum extent permitted under Section 2-418 of
the General Corporation Law of the State of Maryland or any successor

21

--------------------------------------------------------------------------------



provision thereof and any other applicable state law, and shall pay Officer’s
expenses in defending any civil or criminal action, suit, or proceeding in
advance of the final disposition of such action, suit, or proceeding, to the
maximum extent permitted under such applicable state laws. It is expressly
understood and agreed that Corporation shall continue to indemnify Officer as
provided above after the Term has ended for any claims that may be made against
him with respect to his service as a director or officer of Corporation.
Corporation shall cover Officer, at Corporation’s expense, under director and
officer insurance which provides coverage not less than the amount of coverage
on the date hereof, covering any and all claims arising out of Officer’s tenure
as an officer, director or manager of Corporation, both during and, at all times
while potential liability exists, after the Term on a basis no less favorable in
each and every respect as is applicable to any officer, director or manager
(whether current or former), as applicable, of Corporation.





22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement.


 
 
CORPORATION:
 
 
 
 
 
 
 
 
ALEXANDRIA REAL ESTATE EQUITIES, INC.,
 
 
a Maryland corporation
 
 
 
 
 
 
 
 
Date:
April 6, 2015
By:
/s/ Dean A. Shigenaga
 
 
 
 
Name: Dean A. Shigenaga
 
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OFFICER:
 
 
 
 
 
 
 
 
 
 
 
 
Date:
April 6, 2015
By:
/s/ Joel S. Marcus
 
 
 
 
Joel S. Marcus
 







--------------------------------------------------------------------------------



EXHIBIT A
CASH BONUS
1.Cash Bonus.
With respect to each fiscal year of Corporation occurring during the Term after
2013, Officer shall be eligible to receive a Cash Bonus, 60% of which shall be
payable based upon the achievement of certain corporate performance criteria
(“Corporate Performance Criteria”), and 40% of which shall be payable based upon
the achievement of certain individual performance criteria (“Individual
Performance Criteria”). The Cash Bonus payable, if any, shall have a threshold
amount equal to 75% of Base Salary, a target amount equal to 150% of Base Salary
and a maximum amount equal to 225% of Base Salary. The Cash Bonus payable, if
any, for any fiscal year shall be payable only following written certification
by the Compensation Committee of the requisite corporate performance in two
installments, with 50% payable on April 1 and the remaining 50% payable on July
1 of the year immediately following the fiscal year to which such Cash Bonus
relates. The Corporate Performance Criteria and Individual Performance Criteria
shall be reasonably determined by the Compensation Committee in good faith
following consultation with Officer, and shall be consistent with this Exhibit A
and the other terms of the Agreement.
2.    Corporate Performance Criteria Generally.
The specific Corporate Performance Criteria to be achieved (i) with respect to
2014 are set forth in Section 3 of this Exhibit A, and (ii) with respect to any
fiscal year of the Corporation during the Term after 2014, shall be the same as
the fiscal 2014 criteria; provided, however, that the goals and metrics of
Exhibit A may be modified for fiscal years after 2014 to conform to new business
circumstances, all as determined reasonably and in good faith by the
Compensation Committee in consultation with Officer.
3.    Corporate Performance Criteria for 2014: Goal Categories, Weighting and
Financial Metrics.
With respect to 60% of the Cash Bonus, annual Corporate Performance Criteria are
to be established each year within the following categories and weightings:
50% balance sheet management goals
50% profitability and NAV related goals
The respective weighting allocable to each of the Corporate Performance Criteria
utilized for determining such 60% of the Cash Bonus for fiscal 2014 shall be as
follows, with specific quantitative criteria and ranges of numerical metrics to
be determined by the Compensation Committee for each of the threshold, target,
and maximum amounts described in Section 1 of this Exhibit A (and the extent to
which the numerical metrics determined by the Compensation Committee are
satisfied with respect to the Corporate Criteria shall be determined by linear
interpolation within such applicable ranges):

Ex. A-1

--------------------------------------------------------------------------------



Balance Sheet Goals
Weighting
Liquidity
25%
Net debt to adjusted EBITDA (the lower of 4Q14 annualized or trailing 12 mos.)
25%
Fixed charge coverage ratio (the greater of 4Q14 annualized or trailing 12 mos.)
25%
Appropriate balance of capital options (pricing, tenure, mix of capital
structure, long-term capital alternatives, maturity profile)
25%



Profitability and NAV Related Goals
Weighting
Percentage of ABR from investment
grade tenants
20%
Net operating income growth
15%
Same property NOI growth:
          Cash basis
          GAAP basis
15% Total
7.5%
7.5%
Amount of RSF leased
15%
Growth in ABR in class A assets
15%
Operating margin (the greater of 4Q14 annualized or trailing 12 mos.)
10%
EBITDA margin
10%



4.    Individual Performance Criteria.
The specific Individual Performance Criteria to be achieved shall be determined
by the Compensation Committee with respect to 2015 not later than 90 days after
the execution of the Agreement, and with respect to any fiscal year of the
Corporation during the Term after 2015 not later than 90 days after the
beginning of the fiscal year. The Individual Performance Criteria shall relate
to some or all of the following: (i) providing key leadership in the continued
pursuit of Corporation’s strategy to ensure that shareholder value is maximized
over the long-term, particularly with respect to (A) raising capital and further
strengthening Corporation’s long-term capital structure; (B) supporting
Corporation’s selective development strategy focused on high quality properties
that are well-positioned within Corporation’s identified core markets, have high
quality tenants in place and offer attractive yields; (C) rental rates upon
renewal or re-leasing of space being consistent with prevailing market rates;
and (D) driving the cost effective completion of Corporation development and
redevelopment properties; (ii) fostering effective communication with the Board
of Directors on matters of tactical and strategic importance, including risk
management matters; (iii) actively communicating on a regular basis with
investors and analysts, and (iv) effectively

Ex. A-2    

--------------------------------------------------------------------------------



managing the career development of high potential executives and addressing
executive officer succession planning .
5.    Definitions.
If, at any time, there is any change in (i) GAAP or (ii) any other definition,
convention or calculation that would affect amounts to be paid pursuant to the
terms of this Exhibit A, then such changed definition, convention or calculation
shall not apply to either party’s performance of the Agreement unless both
parties hereto consent in writing to the application of such changed definition,
convention or calculation, and pending such written consent, the parties hereto
shall endeavor to preserve the intent of the parties at the time of the
execution of the Agreement with regard to all calculations pursuant to this
Exhibit A. The Corporate Performance Criteria set forth in Section 3 of this
Exhibit A, as applicable, may be adjusted by the Compensation Committee to
reflect (and, as applicable, may be adjusted to exclude) the impact of certain
discontinued operations and certain real estate dispositions.





Ex. A-3    

--------------------------------------------------------------------------------



EXHIBIT B
CERTAIN PERFORMANCE-BASED STOCK
1.    Performance-Based Stock.
In accordance with and subject to Section 3.4(h)(i) of the Agreement, with
respect to each fiscal year of Corporation during the Term, Officer shall be
eligible to receive and vest in an LTI Grant. 50% of the number of shares
subject to the LTI Grant is referred to in the Agreement and in this Exhibit B
as the Target Performance-Based Stock, and such number of shares, increased by
56.4%, is referred to in the Agreement and in this Exhibit B as the Maximum
Performance-Based Stock. The Maximum Performance-Based Stock shall vest based on
the achievement of performance criteria specified in this Exhibit B. For the
avoidance of doubt, performance criteria shall not be based on or relate to
Officer’s individual performance, and, in accordance with the terms of Sections
2 and 3.1 of this Exhibit B, the entirety of the Maximum Performance-Based Stock
with respect to any LTI Grant may fail to vest and be forfeited.
2.    Vesting of Maximum Performance-Based Stock. For each LTI Grant, the
respective Maximum Performance-Based Stock shall vest (i) if Officer satisfies
any service requirements specified in Section 3.4(h)(i) of the Agreement and
(ii) to the extent the requirements of Section 3 of this Exhibit B are
satisfied, after adjustment as set forth in Section 4 of this Exhibit B.
3.    FFO/Share Growth Requirements.
3.1.    The LTI Grant made with respect to the 2013 fiscal year of Corporation
was made according to the following criteria.
(a)    Minimum FFO/share growth: the requirements of this Section 3 are not
satisfied if Corporation achieves a cumulative three-year growth rate in
FFO/share of less than a percentage level to be determined by the Compensation
Committee;
(b)    Threshold FFO/share growth: the requirements of this Section 3 are met
with respect to 50% of the number of shares of Target Performance-Based Stock if
Corporation achieves a cumulative three-year growth in FFO/share of a percentage
level to be determined by the Compensation Committee;
(c)    Intermediate FFO/share growth: the requirements of this Section 3 are met
with respect to 75% of the number of shares of Target Performance-Based Stock if
Corporation achieves a cumulative three-year growth in FFO/share of a percentage
level to be determined by the Compensation Committee; and
(d)    Target FFO/share growth: the requirements of this Section 3 are met with
respect to 100% of the number of shares of Target Performance-Based Stock if
Corporation achieves a cumulative three-year growth rate in FFO/share of a
percentage level to be determined by the Compensation Committee.

Ex. B-1

--------------------------------------------------------------------------------



(e)    Maximum FFO/share growth: the requirements of this Section 3 are met with
respect to 150% of the number of shares of Target Performance-Based Stock if
Corporation achieves a cumulative three-year growth in FFO/share equal to or in
excess of a percentage level to be determined by the Compensation Committee.
3.2.    Interpolation. If, for the LTI Grant made with respect to the 2013
fiscal year of Corporation, Corporation achieves a cumulative three-year growth
rate in FFO/share within certain quantitive ranges to be determined by the
Compensation Committee, then the extent to which the requirements of this
Section 3 are satisfied with respect to the number of shares of Target
Performance-Based Stock shall be determined by linear interpolation within such
applicable ranges.
3.3.    Calculation of FFO/Share. For purposes of this Exhibit B, FFO will be
computed as net income (computed in accordance with GAAP), excluding gains
(losses) from sales of depreciable real estate and land parcels and impairments
of depreciable real estate (excluding land parcels), plus real estate related
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures, and then further adjusted to add back non-cash
charges, impairments of land parcels, deal costs, unusual or non-recurring
costs, and the amount of such items that is allocable to unvested restricted
stock awards, and also, other than as determined by the Compensation Committee,
excluding the effects of certain real estate asset dispositions. The shares used
for the calculation of FFO/share growth with respect to each LTI Grant will be
the same as the weighted average shares used by Corporation in its calculation
of FFO/share in Corporation’s public disclosures, as adjusted from time to time,
for the relevant three-year performance period. Growth in FFO/share will be
calculated to one decimal point (e.g., 99.0%), over the three-year period that
starts with January 1 of the year following the year to which the LTI Grant
relates and ends on December 31 of the third year following the year to which
the LTI Grant relates.
3.4.    LTI Grants with Respect to Fiscal Years after 2013. With respect to
fiscal years of Corporation after 2013, the FFO/share growth requirements for
LTI Grants, points of interpolation, and method of calculation of FFO per share
(in Sections 3.1, 3.2 and 3.3 of this Exhibit B) will be the same as those for
fiscal year 2013; provided, however, that such FFO/share growth requirements may
be modified to conform to new business circumstances, utilizing the same method
of analyzing Corporation’s historical performance as used with respect to
Corporation’s 2013 fiscal year, all as determined reasonably and in good faith
by the Compensation Committee in consultation with Officer.
4.    TSR Provisions.
4.1.    Performance Below or at Target. For each LTI Grant, the number of shares
of Maximum Performance-Based Stock in which Officer shall vest (if he is
otherwise entitled thereto under Section 3 of this Exhibit B) shall be:
(a)    Minimum TSR: 50% of the number of shares of Target Performance-Based
Stock with respect to which the requirements of Section 3 of this Exhibit B have
been satisfied, if Corporation’s TSR is at or below the 25th percentile of the
companies in the FTSE NAREIT Equity Office Index (the “Index”), when ranked by
TSR for the applicable three-year period;

Ex. B-2

--------------------------------------------------------------------------------



(b)    Target TSR: 100% of the number of shares of Target Performance-Based
Stock with respect to which the requirements of Section 3 of this Exhibit B has
been satisfied, if Corporation’s TSR is at or above the median of the companies
in the Index for the applicable three-year period.
(c)    Maximum TSR: 150% of the number of shares of Target Performance-Based
Stock with respect to which the requirements of Section 3 of this Exhibit B have
been satisfied, if Corporation achieves TSR at or exceeding the 75th percentile
of the companies in the Index, for the applicable three-year period.
4.2.    Interpolation. If, for the year relating to any LTI Grant, Corporation
achieves TSR between the 25th and 50th percentiles, or between the 50th and 75th
percentiles, then the extent to which the requirements of this Section 4 are
satisfied with respect to the number of shares of Target Performance-Based Stock
specified in Section 3 of this Exhibit B shall be determined by linear
interpolation within such applicable range. By way of example, if the TSR over
the applicable fiscal year of Corporation was at the 55th percentile of the
companies in the Index, then the percentage of shares of Target
Performance-Based Stock that is eligible to vest pursuant to Section 3 of this
Exhibit B shall be increased by 10% (and consequently, 110% of the shares of
Target Performance-Based Stock that have met the requirements of Section 3 will
meet the requirements of this Section 4), calculated as follows: N = 100 +
(55-50)/(75-50) x (150 – 100) = 110%.
5.    Maximum Share Limitation. Notwithstanding anything in this Exhibit B or
the Agreement to the contrary, the Maximum Performance-Based Stock in which
Officer may vest with respect to any fiscal year of Corporation shall not exceed
156.4% of the number of shares of Target Performance-Based Stock with respect to
such fiscal year.
6.    Definitions. If, at any time, there is any change in (i) GAAP or (ii) any
other definition, convention or calculation that would affect amounts to be paid
pursuant to the terms of this Exhibit B, then such changed definition,
convention or calculation shall not apply to either party’s performance of the
Agreement unless both parties hereto consent in writing to the application of
such changed definition, convention or calculation, and pending such written
consent, the parties hereto shall endeavor to preserve the intent of the parties
at the time of the execution of the Agreement with regard to all calculations
pursuant to this Exhibit B.

Ex. B-3